Citation Nr: 0816724	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 14, 2002, 
for the payment of retroactive Dependents Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 
38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 2000.  
The appellant is the veteran's son.

By letter, the Regional Office (RO) informed the appellant, 
the veteran's son, that his education benefits could not 
commence prior to March 14, 2002. 

This matter was previously before the Board of Veterans' 
Appeals (Board) in August 2004 and July 2006, at which time 
it was remanded for further development.  

In October 2007, the appellant appeared at a videoconference 
hearing before the undersigned Law Judge.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.

REMAND

In its July 2006 remand, the Board requested that the 
veteran's claims folder be associated with the appellant's 
records.  It further requested that it be ensured that the 
appellant had been, or was to be provided notice consistent 
with Veterans Claims Assistance Act of 2000 (VCAA) of what 
specific information and/or specific medical or lay evidence 
was necessary to substantiate his claim for an effective date 
for an award of Chapter 35 benefits, prior to March 14, 2002.  
The appellant was also to be apprised of the division of 
responsibility between the appellant and VA in obtaining such 
evidence.  The appellant was also to be requested to provide 
any evidence in his possession, pertinent to the appeal to 
VA.

He was also to be given an opportunity to appear before a 
Member of the Board.  

Based upon the evidence in the file that has currently been 
forwarded to the Board, the appellant appeared at a hearing 
before the undersigned Law Judge in October 2007.  However, 
it does not appear that the appellant has been informed of 
his rights under he VCAA.

It also appears that a portion of the appellant's records may 
be missing from the claims folder currently in possession of 
the Board.  Thus, the Board cannot determine whether adequate 
VCAA notice has been provided, and whether the RO has 
considered any additional evidence obtained in response to 
such VCAA notice, prior to Board appellate consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AMC for action as 
follows:

1.  Please associate all pertinent 
records of the appellant's claim with the 
veteran's claims folder.  

2.  Ensure that the appellant has been, 
or is, provided notice consistent with 
the VCAA of what specific information 
and/or specific medical or lay evidence 
is necessary to substantiate his claim 
for an effective date for an award of 
Chapter 35 benefits, prior to March 14, 
2002.  The appellant must also be 
apprised of the division of 
responsibility between the appellant and 
VA in obtaining such evidence.  The 
appellant should also be requested to 
provide any evidence in his possession, 
pertinent to the appeal to VA.

3.  The RO must re-adjudicate the claim 
if additional evidence is received.  The 
RO should review the evidence and 
determine whether the appellant's claim 
may now be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case, and the case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


